DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2). See Figure 9.
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter “a roof portion and a dispensation port” (note: provide element number for the roof portion and dispensation port) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1-2, 10-12, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwede 3,946,906.
	Schwede discloses a device as seen in Figure 1, which comprises a container (8) containing a first volume of matter (col. 2, ll. 1-18); a top portion (10) secured to the container, wherein the top portion includes a roof portion (32) and a dispensation port (24b); and a pod (34) containing a second volume of matter, wherein the pod is disposed on the roof portion such that (a) the top portion extends between the container and the pod and (b) the dispensation port is configured to output a third volume of matter when the third volume of matter is formed via the first volume of matter and the second volume of matter within the top portion based on the pod being pressed towards the top portion (col. 2, ll. 33-63); wherein the pod is removably disposed on the roof portion as seen in Figure 1; the first volume of matter is not edible (col. 3, ll. 55-64). The device shown by Schwede will perform the method recited in claims 19-20 during normal operational use of the device.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schwede 3,946,906 in view of Husband et al. 2003/0222100.
Schwede has taught all the features of the claimed invention except that the pod is permanently disposed on the roof portion. Husband et al. teach the use of permanently attach a label (14a) to a container (24).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Husband et al. onto Schwede’s pod, in order to prevent removal of the pod from the top portion.
10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schwede 3,946,906 in view of Foster 8,931,664.
Schwede has taught all the features of the claimed invention except that the pod is at least transparent. Foster teaches the use of a container (18) being transparent.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize Foster’s teaching onto the Schwede’s pod, in order to view the product within the pod.
11.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwede 3,946,906 in view of Clauwaert et al. 2010/0062096 and Foster 8,931,664.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to provide the overcap of Clauwaert et al. onto the device of Schwede, in order to provide a tamper-evident for the device.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize Foster’s teaching onto the overcap and pod of Schwede, in order to view the interior of the overcap and pod.
Allowable Subject Matter
12.	Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754